Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 11-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pisano et al. (2015/0035110).
	Regarding claim 1, Pisano discloses a pyroelectric detector comprising: an artificial optical absorber or plasmonic absorber comprising an ensemble of subwavelength conductive components forming a plasmonic structure configured to receive light and to generate thermal energy from the received light (Pisano, [0040]); a pyroelectric material configured to receive the generated thermal energy from the plasmonic structure and to generate an electrical signal representative of the received thermal energy(Pisano, [0036]); and an electronic component configured to receive the electrical signal from the pyroelectric material for detection of the received light(Pisano, [0059]).
	Regarding claim 2, Pisano further discloses the plasmonic structure is made of conductive or metallic materials for the wavelengths of interest. (Pisano, [0048])
	Regarding claim 3, Pisano further discloses the plasmonic structure includes one of silver, palladium, platinum, aluminum, rhodium, gold, titanium nitride, semiconductors, doped zinc oxide semiconductor, and doped indium tin oxide semiconductor. (Pisano, [0035], [0039])
	Regarding claim 4, Pisano further discloses the plasmonic structure comprises a plurality of plasmonic elements smaller than the wavelength of light. (Pisano, [0042])
	Regarding claim 11, Pisano further discloses the pyroelectric material comprises a poly-crystalline or crystalline film. (Pisano, [0036]) 
	Regarding claim 12, Pisano further discloses the pyroelectric material is comprised of materials including aluminum nitride, zinc oxide, lithium niobite, or lithium tantalite or any other pyroelectric material. (Pisano, [0036])
	Regarding claim 13, Pisano further discloses the pyroelectric layer has a thickness between about 10-1000 nm. (Pisano, [0038]) 
	Regarding claim 14, Pisano further discloses contacts operatively connected to the pyroelectric material and the electronic component for communicating the generated electrical signal to the electronic component. (Pisano, [0059])
	Regarding claim 15, Pisano further discloses the electronic component is configured to condition the electrical signal for processing(Pisano, [0059]), and wherein an array of the pyroelectric detector further comprises an image capture device configured to receive the conditioned electrical signal for generating one or more images representative of the light received by the plasmonic structure(Pisano, [0045]).
	Regarding claim 16, Pisano discloses a pyroelectric detector comprising: a first contact layer (Pisano, bottom electrode 200); a layer of pyroelectric material having a first and a second side (Pisano, pyroelectric material 300), the first side being attached to the first contact layer; a second contact layer attached to the second side of the layer of pyroelectric material (Pisano, top electrode 400); a plasmonic structure attached to the second side of the layer of pyroelectric material or encompassing the pyroelectric material (Pisano, patterned periodic structure 500), wherein the plasmonic structure is configured to receive light and to generate thermal energy from the received light for receipt of the generated thermal energy by the layer of pyroelectric material such an electrical signal across the first and second contact is generated that represents the received thermal energy.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Pesola in view of Shinohara et al. (2019/0307370)
	Regarding claims 5-10, Pesola differs from the claimed invention in that the plasmonic feature of Pesola is disclosed as holes in the conductive layer rather than material added thereto.
	Shinohara teaches a plasmonic structure of metal patches 17 on insulating film 18 over the metal film 14.  (Shinohara, Figs. 12, 13, [0096]-[0101])
	It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the plasmonic structure of Shinohara in the device of Pesola in order to provide a plasmonic structure having no independence on an angle of incidence, and free from polarization dependence.  (Shinohara, [0103])
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN C GUNBERG whose telephone number is (571)270-3107.  The examiner can normally be reached on Monday-Friday, 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDWIN C GUNBERG/Primary Examiner, Art Unit 2884